UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6850



JOHN WAYNE BROWN,

                                             Plaintiff - Appellant,

          versus


SERGEANT LINDSEY; SERGEANT COREA;      SERGEANT
CRENSHAW; L. SMITH; VENABLE,

                                             Defendants- Appellees,

          and


ATTORNEY GENERAL OF VIRGINIA, Gilmore; CAPTAIN
GOODE; M. HANKS, Lieutenant; B. HICKS, Ser-
geant; DAVID GEORGE; E. KIRKON; LIF; SHAW;
DUNN; E. MURRAY, Director, D.O.C.; E. MORRIS,
Deputy Director D.O.C.; JAMES BRIGGS, Manager-
Ombudsman Ser.; W. P. ROGERS, Regional Admin-
istrator; E. H. PALMER, Req. Ombuds.; J.
HOLMES, Req. Ombuds.; C. H. ALLEN, Req.
Ombuds.; WARDEN THOMPSON; HESLER, Assistant
Warden; CAPTAIN RAINEY; LIEUTENANT HAWKINS;
LIEUTENANT PULLEY; LIEUTENANT RIPPER; LIEU-
TENANT RICE; T. C. BULLOCK, Hearings Officer;
S. WHITTEN, Grieve. Coor.; S. HARRIS, Asst.
Grieve. Coor.; E. PENIC, Asst. Grieve. Coor.;
E. TUCK, Asst. Grieve. Coor.; H. LOVELACE,
Assist. Grieve. Coor.; T. KALLAM, Assist.
Grieve. Coor.; SERGEANT BOYD; D. CAMPBELL; V.
BRUMMEL; THOMPSON; C.O. THOMPSON; SERGEANT
CAREY; C.O. BOYD,

                                                       Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-94-895-AM)


Submitted:   September 30, 1998        Decided:   November 10, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wayne Brown, Appellant Pro Se. Vaughan Christopher Jones,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     John Wayne Brown appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Brown v. Lindsey, No. CA-94-895-AM (E.D. Va. May 12, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 3